REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

With respect to the claims submitted on 4/19/22 and entered with this RCE, a new search has been performed revealing a determined closest prior art, as follows. Milvaney et al. (US 20200162561) discloses a summarization of a change with respect to a first content (e.g., document) relative to a second content (e.g., document) based on a determined change of only the first content, such that only changes of a certain type such as those deemed relevant to the second user or document are included in the determined summary. However, Milvaney fails to specifically teach based on a respective operation having a respective type of a plurality of types, particularly within the context of the claim (e.g., with respect to determining the processing a rule of a plurality of rules corresponding with at least one section for a workflow element) as recited in the amendment of 4/19/22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144